      Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                                 CRIMINAL ACTION

VERSUS                                                                   No. 17-132

OLIVER PIERRE                                                            SECTION “E”



                                    ORDER AND REASONS

        Before the Court is a motion requesting compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A) or a request for home confinement filed by Petitioner Oliver

Pierre.1 For the reasons that follow, Petitioner’s request is DENIED.

                                          BACKGROUND

                On June 13, 2019, Petitioner Oliver Pierre pleaded guilty pursuant to a plea

agreement to one count of a two-count indictment of Conspiracy to Distribute and Possess

with Intent to Distribute Two Hundred Eighty Grams or More of Cocaine Base ("Crack"),

in violation of Title 21, United States Code, Sections 841(a)(1), (b)(1)(A), and 846.2 He

was sentenced on December 11, 2019 to imprisonment for a term of 120 months. 3

According to the Government, Petitioner is currently housed at the Yazoo City Federal

Correctional Institution-Medium (“Yazoo City FCI”).4 Currently, the Bureau of Prisons

reports that 134 inmates and 6 staff have confirmed positive test results for COVID-19,

with 0 inmate deaths and 0 staff deaths and with 10 inmate recoveries and 10 staff

recoveries.5



1 R. Doc. 125. The Government filed an opposition. R. Doc. 128.
2 R. Docs. 89 and 90.
3 R. Doc. 119 at 2.
4 R. Doc. 89 at 1.
5 Id. at 5; See https://www.bop.gov/coronavirus/index.jsp (last accessed Dec. 3, 2020).


                                                    1
      Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 2 of 11




Pierre now moves for compassionate release or release to home confinement, relying on

the threat posed by the COVID-19 pandemic.6

                                     LAW AND ANALYSIS

I.      Pierre’s Request for compassionate release is denied.

        18 U.S.C. § 3582(c) provides courts “may not modify a term of imprisonment once

it has been imposed,” except in limited circumstances.7 As relevant in this case, 18 U.S.C.

§ 3582(c)(1)(A)(i) provides courts may, upon motion of a defendant or upon motion of

the Director of the Bureau of Prisons, reduce a term of imprisonment, “after considering

the factors set forth in [18 U.S.C.] § 3553(a),” if “extraordinary and compelling reasons

warrant such a reduction.”8

        A.      Pierre has exhausted administrative remedies.

        Courts may consider a motion for a reduction in sentence on the basis of

extraordinary and compelling reasons only if the exhaustion requirement of

§ 3582(c)(1)(A) is met. 9 The exhaustion requirement is mandatory—a court may not

modify a term of imprisonment if a defendant has not filed a request with BOP.10 If a

defendant submits a request for compassionate release to the warden of his facility, and

thereafter there is a “lapse of 30 days from the receipt of such a request by the warden of

the defendant's facility,”11 the exhaustion requirement of § 3582(c)(1)(A) is satisfied, and

the Court may consider a motion for compassionate release filed by the defendant. In its




6 R. Doc. 125.
7 18 U.S.C. § 3582(c).
8 Id. § 3582(c)(1)(A).
9 See id.
10 United States v. Franco, 2020 WL 5249369 at *3 (5th Cir. Sept. 3, 2020).
11 Id.


                                                   2
      Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 3 of 11




opposition, the Government argues Pierre has failed to exhaust the requirements of §

3582(c)(1)(A).12 The Court disagrees.

       In his motion, Pierre attached a “Request for Administrative Remedy” seeking

compassionate release with the Warden of Yazoo City FCI on July 1, 2020.13 Thirty days

have elapsed. Accordingly, the Court finds Pierre has properly exhausted his

administrative remedies, and the Court will proceed to evaluating Pierre’s request for

compassionate release on the merits.14

       B.      Pierre has not presented any “extraordinary and compelling
               reasons” warranting a reduction of his sentence.

       According to § 3582(c)(1)(A)(i), a district court may reduce a defendant’s term of

imprisonment if the court finds “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.”15 The United States Sentencing Commission’s relevant

policy statement, found in § 1B1.13 application note 1 of the United States Sentencing

Guidelines Manual, sets forth three specific circumstances considered “extraordinary and

compelling,” as well as a catchall provision:

       1. Extraordinary and Compelling Reasons.--Provided the defendant meets
       the requirements of subdivision (2), extraordinary and compelling reasons
       exist under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.—

                       (i) The defendant is suffering from a terminal illness (i.e., a
                       serious and advanced illness with an end of life trajectory). A
                       specific prognosis of life expectancy (i.e., a probability of
                       death within a specific time period) is not required. Examples
                       include metastatic solid-tumor cancer, amyotrophic lateral


12 R. Doc. 128 at 10-12.
13 R. Doc. 125.
14 The Government now concedes Pierre has exhausted his administrative remedies.
15 18 U.S.C. § 3582(c)(1)(A)(i).


                                                  3
      Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 4 of 11




                        sclerosis (ALS), end-stage organ disease, and advanced
                        dementia.

                        (ii) The defendant is—

                                (I) suffering from a serious physical or medical
                                condition,

                                (II) suffering from a serious functional or cognitive
                                impairment, or

                                (III) experiencing deteriorating physical or mental
                                health because of the aging process,

                        that substantially diminishes the ability of the defendant to
                        provide self-care within the environment of a correctional
                        facility and from which he or she is not expected to recover.

                (B) Age of the Defendant.--The defendant (i) is at least 65 years old;
                (ii) is experiencing a serious deterioration in physical or mental
                health because of the aging process; and (iii) has served at least 10
                years or 75 percent of his or her term of imprisonment, whichever is
                less.

                (C) Family Circumstances.—

                        (i) The death or incapacitation of the caregiver of the
                        defendant's minor child or minor children.

                        (ii) The incapacitation of the defendant's spouse or registered
                        partner when the defendant would be the only available
                        caregiver for the spouse or registered partner.

                (D) Other Reasons.--As determined by the Director of the Bureau of
                Prisons, there exists in the defendant's case an extraordinary and
                compelling reason other than, or in combination with, the reasons
                described in subdivisions (A) through (C).16

Pierre bears the burden of establishing he is eligible for a sentence reduction under §

3582(c)(1)(A)(i).17 Pierre is not suffering from a terminal illness, he is not over 65 years


16U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018).
17United States v. Ennis, EP-02-CR-1430-PRM-1, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020)
(“[T]he defendant has the burden to show circumstances meeting the test for compassionate release.”
(citing United States v. Stowe, No. CR H-11-803 (1), 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)));
United States v. Wright, Crim. Action No. 16-214-04, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020)

                                                   4
      Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 5 of 11




old, 18 and he has not argued “family circumstances” warrant a sentence reduction. 19

Accordingly, only subsection (D) of the policy statement is relevant.

                1.       Pierre has not presented any other “extraordinary and
                         compelling” reasons warranting a reduction of his
                         sentence.

        Pierre may obtain compassionate release only if the “catchall” provision, included

in subsection (D) of the policy statement, is applicable. The “catchall” provision covers

“extraordinary and compelling reasons other than, or in combination with” medical

condition, age, or family circumstances.20

        The Court notes the policy statement, last amended on November 1, 2018, has not

been updated since the passage of the First Step Act on December 21, 2018. The First Step

Act amended § 3582(c) to allow not only the BOP but also a defendant to bring a motion

arguing extraordinary and compelling reasons warrant a reduction in the defendant’s

sentence. The policy statement provides, “A reduction under this policy statement may be

granted only upon motion by the Director of the Bureau of Prisons.”21 As a result of this

clear conflict, there is some dispute as to which portions, if any, of the policy statement

should continue to apply to § 3582 after the passage of the First Step Act.22

        For example, disagreements exist over whether courts may determine what

constitutes an extraordinary and compelling reason under the catchall provision in

subsection (D). Although the First Step Act amended § 3582(c) to allow a defendant, and


(holding the petitioner has the “burden of showing the necessary circumstances, or a combination of
circumstances, that would warrant relief under the compassionate release statute”).
18 R. Doc. 107. According to the birthday in the Presentence Investigation Report, Pierre is 38 years old.
19 R. Doc. 125.
20 Id.§ 1B1.13 cmt. n.1(D) (U.S. SENTENCING COMM’N 2018).
21 Id. § 1B1.13 cmt. n.4.
22 See, e.g., United States v. Brown, 2019 WL 4942051, at *4 (S.D. Iowa Oct. 8, 2019); United States v. Beck,

No. 1:13-CR-186-6, 2019 WL 2716505, at *5 (M.D.N.C. June 28, 2019); United States v. Cantu, No. 1:05-
CR-458-1, 2019 WL 2498923, at *5 (S.D. Tex. June 17, 2019); United States v. Fox, No. 2:14-CR-03-DBH,
2019 WL 3046086, at *3 (D. Me. July 11, 2019).

                                                     5
       Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 6 of 11




not just the BOP, to bring a motion in court arguing extraordinary and compelling reasons

warrant a reduction in a defendant’s sentence, subsection (D) of the policy statement only

permits the BOP to determine what constitutes “extraordinary and compelling reason[s]”

under that subsection. 23 Some courts have questioned why a defendant can bring a

motion for compassionate release in court if the court cannot decide what amounts to

extraordinary and compelling reasons for such release. Those courts have held that,

pursuant to the policy goals of the First Step Act, not only the BOP but also courts may

now determine what constitutes such “other” extraordinary and compelling reasons. As

one court put it, “the only way direct motions to district courts would increase the use of

compassionate release is to allow district judges to consider the vast variety of

circumstances that may be ‘extraordinary and compelling.’” 24 Other courts, however,

have not broken from the text of subsection (D) as currently written and have held the

BOP alone may determine what qualifies as “other” extraordinary and compelling

circumstances.25

        The Supreme Court has held that "commentary in the [U.S. Sentencing] Guidelines

Manual that interprets or explains a guideline is authoritative unless it violates the

Constitution or a federal statute, or is inconsistent with, or a plainly erroneous reading of,

that guideline." The most natural way to comprehend the policy statement following the

amendments to the First Step Act is to avoid inconsistencies by finding that district courts

hold the same discretion as the BOP Director in considering compassionate release


23 See, e.g., United States v. Overcash, 3:15-cr-263-FDW-l, 2019 WL 1472104, at *2 (W.D.N.C. Apr. 3, 2019)
(“The Court agrees that § 1B1.13 now conflicts with § 3582 insofar as a defendant is now able to request a
sentence reduction upon a defendant’s own motion rather than having to rely on the BOP Director.”).
24 Brown, 2019 WL 4942051, at *3.
25 United States v. Joseph, No. CR 15-307, 2020 WL 3128845, at *3 (E.D. La. June 12, 2020) (“The

Guidelines also identify a category of ‘[o]ther [r]easons,’ but state that such reasons are ‘[a]s determined by
the Director of the Bureau of Prisons.’”).

                                                      6
      Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 7 of 11




motions. It does not stand to reason that courts might be constrained by a policy

statement that limits permissible statutory factors for a sentence reduction. The Court

finds the new statute supersedes the policy statement in this respect.

       In the instant matter, Pierre argues extraordinary and compelling reasons are

present for compassionate release because he suffers from immune deficiencies from

years of smoking and family history of heart conditions rendering him susceptible to

COVID-19.26 Pierre does not reference any medical records to support his position that

he has been diagnosed with any heart conditions or immunodeficiencies.

       In its opposition, the Government attaches Pierre’s medical records.27 The only

serious medical condition reported is a “1 x 2 cm laceration to the left index finger”

sustained on June 16, 2020 while cutting tomatoes.28 During his physical examination on

March 24, 2020, Pierre reportedly denied any cardiovascular, hypertension, and

respiratory issues.29

        Smoking and certain heart conditions are on the CDC’s list of COVID-19 risk

factors.30 With respect to smoking, the World Health Organization has recognized that

smoking is associated with an increased severity of COVID-19, but “there is no evidence

to quantify the risk to smokers of hospitalization with COVID-19.”31 Pierre has not met

his burden of showing how his smoking history renders him particularly susceptible to

COVID-19. While a serious heart condition is on the CDC’s list of factors that may increase




26 R. Doc. 125.
27 R. Doc. 128-3.
28 Id. at 33, 44.
29 Id. at 68.
30 Centers for Disease Control, People with Certain Medical Conditions, cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html.
31 World Health Organization, Smoking and COVID-19, who.int/news-

room/commentaries/detail/smoking-and-covid-19/ (last accessed Dec. 2, 2020).

                                                   7
         Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 8 of 11




a person’s risk of severe illness due to COVID-19, Pierre has not pointed to evidence

establishing he actually suffered a heart attack or suffers any serious heart problems.

Pierre has not met his burden of showing he had a heart attack or a serious heart

condition.

          As a result, the Court finds Pierre has alleged nothing more than “[g]eneral

concerns about possible exposure to COVID-19.”32 Even if the Court has the authority to

determine what is “extraordinary and compelling” under subsection (D) of the policy

statement, the Court does not find Pierre’s general concerns warrant compassionate

release. Because Pierre has failed to present any “extraordinary and compelling” reasons

warranting a reduction in his sentence, he is not entitled to relief under § 3582.

          C.      Section 3553(a) factors weigh against reducing Pierre’s sentence.

          Even if Pierre had demonstrated “extraordinary and compelling” circumstances

warranted a reduction in his sentence, he would nevertheless not be entitled to relief

under § 3582. Section 3582 requires the Court to consider the sentencing factors set forth

in 18 U.S.C. § 3553(a). Section 3553(a), which sets forth the factors to consider in initially

imposing a sentence, requires the Court to consider:

          (1) the nature and circumstances of the offense and the history and
          characteristics of the defendant; [and]
          (2) the need for the sentence imposed—

                  (A) to reflect the seriousness of the offense, to promote respect for
                  the law, and to provide just punishment for the offense;

                  (B) to afford adequate deterrence to criminal conduct;

                  (C) to protect the public from further crimes of the defendant; and




32   United States v. Clark, No. 17-85-SDD-RLB, 2020 WL 1557397, at *4 (M.D. La. Apr. 1, 2020).

                                                     8
       Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 9 of 11




                 (D) to provide the defendant with needed educational or vocational
                 training, medical care, or other correctional treatment in the most
                 effective manner[.]33

        Having considered the relevant factors under § 3553(a), and having weighed the

totality of the relevant circumstances, the Court finds the factors weigh against reducing

Pierre’s sentence. On October 8, 2020, Pierre was arrested in a sting operation for the

delivery of 7.5 ounces of crack cocaine.34 Prior to the instant conviction, Pierre had several

state convictions for drug and firearm offenses.35 The Court finds that, because Pierre has

served only 1 year of his 10-year prison sentence, a reduction of his sentence would not be

sufficient to reflect the seriousness of his offenses, promote respect for the law, provide

just punishment for his offenses, or afford adequate deterrence to criminal conduct.

Accordingly, the § 3553(a) factors weigh against reducing Pierre’s sentence.

II.     Pierre’s Request for Release to Home Confinement under 18 U.S.C. §
        4205(g) is Denied

        In addition to requesting a reduction in his sentence pursuant to § 3582(c)(1)(A),

Pierre alternatively seeks a reduction in his sentence under 42 U.S.C. § 4205(g) that would

allow him to serve the remainder of his custodial term in home confinement.36

        18 U.S.C. § 4205(g) states: “At any time upon motion of the Bureau of Prisons, the

court may reduce any minimum term to the time the defendant has served. The court

shall have jurisdiction to act upon the application at any time and no hearing shall be

required.”37 The Court has not received such a motion from the Bureau of Prisons, so the

aforementioned statute is not applicable in the instant matter.



33 18 U.S.C. § 3553(a).
34 R. Doc. 91.
35 R. Doc. 107 at 9-11.
36 R. Doc. 125.
37 Emphasis added.


                                              9
      Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 10 of 11




        District courts may reduce a prison sentence only as permitted by specific statute

or rule.38 18 U.S.C. § 3621 provides “[t]he Bureau of Prisons shall designate the place of

the prisoner’s imprisonment,”39 and, pursuant to § 3622, “[t]he Bureau of Prisons may

release a prisoner from the place of his imprisonment for a limited period,” under certain

circumstances.40 As a result, BOP has exclusive authority to determine where a prisoner

is housed and the terms of a prisoner’s pre-release custody.41

        Because Pierre seeks release to home confinement, his initial remedy is by

administrative action within BOP. Following exhaustion, the proper vehicle to challenge

BOP’s administrative decisions is a petition pursuant to 28 U.S.C. § 2241.42 A challenge

to an administrative decision of BOP pursuant to 28 U.S.C. § 2241 must be filed in the

district where Pierre is incarcerated. Pierre is incarcerated in Yazoo City, Mississippi.

Thus, any such motion must be brought in the United States District Court for the

Southern District of Mississippi, which encompasses Yazoo City, Mississippi.

        As a result, the Court must deny the instant motion for home confinement, as this

Court lacks authority under 18 U.S.C. § 3622 to direct BOP to transfer Pierre to home

confinement.




38 See Fed. R. Crim. P. 35.
39 18 U.S.C. § 3621(b) (emphasis added).
40 18 U.S.C. § 3622 (emphasis added).
41 18 U.S.C. § 3621(B); see also United States v. Snead, 63 F.3d 281, 389 n.6 (5th Cir. 1995) (declining to

address the defendant’s request that he be allowed to serve the remainder of his sentence on home
confinement because “such requests are properly directed to the Bureau of Prisons”); United States v. Voda,
994 F.2d 149, 151 (5th Cir. 1993) (sentencing court “may recommend that a sentence imposed under section
3621 be served in a particular prison or jail,” but “only the Bureau of Prisons has the actual authority to
designate the place of incarceration”).
42 See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).


                                                    10
        Case 2:17-cr-00132-SM-JVM Document 133 Filed 12/04/20 Page 11 of 11




                                       CONCLUSION

          IT IS ORDERED that Oliver Pierre’s motion for compassionate release is

DENIED.43

          IT IS FURTHER ORDERED that, in addition to serving a copy of this order to

Pierre, the Clerk of Court shall serve a copy of the Government’s Opposition44 by regular

mail addressed to him at the following address:

          Oliver Pierre
          #37308-034
          Yazoo City Medium
          Federal Correctional Institution
          P.O. Box 5888
          Yazoo City, Mississippi 39194



          New Orleans, Louisiana, this 4th day of December, 2020.



                                             _______ _____________ __________
                                                      SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




43   R. Doc. 125.
44   R. Doc. 128.

                                              11
